Exhibit 10.1

EMPLOYMENT AGREEMENT


This Employment Agreement (this “Agreement”), dated ________________________, is
by and between Cedar Fair, L.P., a publicly traded Delaware limited partnership,
Cedar Fair Management, Inc., an Ohio Corporation (“Cedar Fair Management”),
Magnum Management Corporation, an Ohio corporation (“Magnum”), and
_______________________ (the “Executive”).
WHEREAS, Cedar Fair, L.P. is affiliated with several corporations and
partnerships including, without limitation, Cedar Fair Management and Magnum
(collectively, “Cedar Fair” or the “Company”);
WHEREAS, Cedar Fair Management manages the day-to-day activities of, and
establishes the long-term objectives for, Cedar Fair;
WHEREAS, The Board of Directors of Cedar Fair Management (the “Board”) and its
Chief Executive Officer have directed Cedar Fair to enter into an employment
agreement with Executive to set the terms and conditions of employment.
WHEREAS, the Board and Executive intend and agree that upon the date that this
Agreement has been fully executed by all of the parties hereto (the “Effective
Date”) this Agreement shall supersede and replace all employment agreements
between Executive and Cedar Fair that pre-date the Effective Date.
NOW, THEREFORE, in consideration of such employment and the mutual covenants and
promises herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Executive agree as follows:
1.
Employment. Magnum hereby agrees to employ Executive, and Executive hereby
agrees to accept employment with Magnum, upon the terms and conditions contained
in this Agreement. Executive’s employment with Magnum under the terms of this
Agreement shall commence on the Effective Date and shall continue, subject to
earlier termination of such employment pursuant to the terms hereof, until (and
including) December 31, ___________________(the “Employment Period”). This
Agreement shall automatically renew for a period of twenty four (24) months
commencing January 1, _____________, and on every twenty four (24) month
anniversary of January 1, _______ thereafter unless one of the parties provides
written notice of intent to terminate not less than sixty (60) days prior to
January 1, __________ or any such twenty four (24) month anniversary thereafter;
provided, however, that Cedar Fair shall have the right to terminate this
Agreement at any time, subject to the obligations to provide the benefits and
make the payments provided herein. The term of Executive’s employment, as set
forth herein and as it may be extended pursuant to this Section 1, is
hereinafter referred to as the “Employment Period”.

In the event Executive continues in employment after the expiration of the
Employment Period and has not entered into a New Agreement (as defined in
Section 6.3) as of the expiration of the Employment Period, such employment
shall be “at will” employment and may be terminated at any time by either party
on written notice. Executive’s at will employment will remain subject to
Sections 8 and 9 of this Agreement (and any defined terms set forth in this
Agreement referenced






--------------------------------------------------------------------------------

Exhibit 10.1

in such sections shall continue to apply); however, no other provisions of this
Agreement will remain in effect.
2.     Duties. During the Employment Period, Executive shall serve on a
full-time basis and perform services in a capacity and in a manner consistent
with Executive’s position for the Company. Executive shall have the title of
___________________________________ commencing as of the Effective Date and
shall have such duties, authorities and responsibilities as are consistent with
such position, and as the CEO and Board may designate from time to time while
the Executive serves as the ____________________ of the Company. Executive will
report directly to the CEO and the Board; Executive shall devote substantially
all of Executive’s business time and attention and Executive’s best efforts
(excepting vacation time, holidays, sick days and periods of disability) to
Executive’s employment and service with the Company; provided, that this Section
2 shall not be interpreted as prohibiting Executive from (i) managing
Executive’s personal investments (so long as such investment activities are of a
passive nature), (ii) engaging in charitable or civic activities, (iii)
participating on boards of directors or similar bodies of non-profit
organizations, or (iv) subject to approval by the Board in its sole discretion,
participating on boards of directors or similar bodies of for-profit
organizations, in each case, so long as such activities in the aggregate do not
(a) materially interfere with the performance of Executive’s duties and
responsibilities hereunder, (b) create a fiduciary conflict, or (c) with respect
to (ii), (iii), and (iv) only, detrimentally affect the Company’s reputation as
reasonably determined by the Company in good faith. If requested, Executive
shall also serve as an executive officer and/or member of the board of directors
of any entity that directly or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, Cedar Fair, L.P.
(an “Affiliate”) without additional compensation.
3.    Location of Employment. Executive’s principal place of employment shall be
at the Company’s corporate office, currently located in ____________________,
subject to reasonable business travel consistent with Executive’s duties and
responsibilities.
4.    Compensation.
4.1    Base Salary.
(a)In consideration of all services rendered by Executive under this Agreement,
the Company shall pay Executive a base salary (the “Base Salary”) at an annual
rate of $___________________ during the Employment Period. Executive’s Base
Salary will be reviewed from time to time (but will not decrease, except in the
event of an across the board reduction applicable to substantially all senior
executives of the Company).
(b)The Base Salary shall be paid in such installments and at such times as the
Company pays its regularly salaried employees and shall be subject to all
required withholding taxes, including income, FICA, and Medicare contributions,
and similar deductions.
4.2    Incentive Compensation. During the Employment Period, Executive will be
eligible to participate in one or more of Cedar Fair’s cash incentive
compensation plans and equity incentive plans (awards or compensation under any
such plans being referred to as “Incentive Compensation”) including the
Company’s 2008 Omnibus Incentive Plan (or any successor thereto (the “Company
Omnibus Plan”) at a level appropriate to Executive’s position




--------------------------------------------------------------------------------

Exhibit 10.1

and performance, as solely determined by the Board. Any cash incentive (‘Annual
Cash Incentive”) payable to Executive for a calendar year shall be paid to
Executive at the same time that other senior executives of the Company receive
bonus payments, but in no event later than March 15 of the calendar year
following the end of the calendar year to which such Annual Cash Incentive
relates. Executive shall not be paid any Annual Cash Incentive with respect to a
calendar year unless Executive is employed with the Company on the last day of
the calendar year to which such Annual Cash Incentive relates, except as
otherwise set forth in Section 6 hereof.
Any Equity award shall be subject to the terms and conditions set forth in the
Company Omnibus Plan and an applicable award agreement entered into thereunder,
which shall not be inconsistent with the Plan or this Agreement, and to approval
of such grant by the Board; provided that upon the occurrence of a Change in
Control, Executive shall become immediately vested in any equity award granted
to Executive pursuant to the Company Omnibus Plan, in each case, then held by
the Executive as of the date of such Change in Control provided further that any
equity awards conditioned upon performance criteria, goals or objectives that so
vest upon a Change in Control shall be, payable at the level specified in the
Company Omnibus Plan or an applicable award agreement or as specified in
connection with the grant, where applicable.
4.3    Vacation. Executive shall be entitled to annual paid vacation days, which
shall accrue and be useable by Executive in accordance with Company policy, as
may be in effect from time to time.
4.4    Benefits. During the Employment Period, Executive shall be entitled to
participate in any benefit and compensation plans, including but not limited to
medical, disability, and life insurance 401K and deferred compensation plans
(but excluding any severance or bonus plans unless specifically referenced in
this Agreement) offered by the Company as in effect from time to time
(collectively, “Benefit Plans”), on the same basis as those generally made
available to other senior executives of the Company (other than the CEO), to the
extent Executive may be eligible to do so under the terms of any such Benefit
Plan; Executive understands that any such Benefit Plans may be terminated or
amended from time to time by the Company in its sole discretion.
4.5    Business Expenses. During the Employment Period reasonable travel,
entertainment, and other business expenses incurred by Executive in the
performance of his duties hereunder shall be reimbursed by Cedar Fair in
accordance with Cedar Fair’s policies as in effect from time to time.
4.6    Clawback. Executive agrees that the Board may, in appropriate
circumstances, require reimbursement of any Incentive Compensation paid or
granted to Executive within the preceding twenty four months where: (1) the
payment was predicated upon achieving certain financial results that were
subsequently the subject of a substantial restatement of Company financial
statements filed with the Securities and Exchange Commission; and (2) the Board
determines Executive engaged in intentional misconduct that caused or
substantially caused the need for the substantial restatement; and (3) a lower
payment would have been made to the Executive based upon the restated financial
results. In each such instance, the Company will, to the extent practicable,
seek to recover from Executive the amount by which Executive’s




--------------------------------------------------------------------------------

Exhibit 10.1

Incentive Compensation for the relevant period exceeded the lower payment that
would have been made based on the restated financial results and Executive shall
be liable to repay the same.


5.    Termination. Executive’s employment hereunder may be terminated as
follows:
5.1    Automatically in the event of the death of Executive;
5.2    At the option of the Company, by written notice to Executive or
Executive’s personal representative in the event of the Disability of Executive.
As used herein, the term “Disability” shall mean a physical or mental incapacity
or disability which has rendered, or is likely to render, Executive unable to
perform Executive’s material duties for a period of either (i) one hundred
eighty (180) days in any twelve- (12-) month period or (ii) ninety (90)
consecutive days, as determined by a medical physician selected by the Company;
5.3    At the option of the Company for Cause (as defined in Section 6.5), on
prior written notice to Executive;
5.4    At the option of the Company, but subject to ten (10) days prior written
notice to Executive, at any time without Cause (provided that the assignment of
this Agreement to and assumption of this Agreement by the purchaser of all or
substantially all of the assets of the Company shall not be treated as a
termination without Cause under this Section 5.4);
5.5    At the option of Executive for Good Reason (as provided in Section 6.5);
or
5.6    At the option of Executive for any or no reason, on sixty (60) days prior
written notice to the Company (which the Company may, in its sole discretion,
make effective as a resignation earlier than the termination date provided in
such notice), subject to Section 6.6 to the extent applicable.


6.    Severance Payments.
6.1    Termination Without Cause, Disability or Resignation for Good Reason. If
Executive’s employment is terminated at any time during the Employment Period by
the Company without Cause (and not for death) or pursuant to Section 5.2
(Disability) or by Executive for Good Reason (as defined in Section 6.5),
subject to Section 6.6 and Section 12.7 , Executive shall be entitled to:
(c)within thirty (30) days following such termination, (i) payment of
Executive’s accrued and unpaid Base Salary, (ii) reimbursement of expenses under
Section 7 hereof and (iii) payment for accrued and unused vacation days, in each
case accrued as of the date of termination;
(b)     an amount equal to one (1) times Executive’s Base Salary payable at the
same time Base Salary would be paid over the twelve- (12) month period following
termination if Executive had remained employed with the Company; provided that,
subject to Section 6.6 and




--------------------------------------------------------------------------------

Exhibit 10.1

12.7, the first payment shall be made on the next regularly scheduled payroll
date following the sixtieth (60th) day after Executive’s termination. The first
payment shall include payment of any amounts that would otherwise be due prior
thereto. To the extent any such termination of employment occurs during the
twenty-four- (24) month period following a Change in Control such amount shall
be two and one-half (2-1/2) times annual “Cash Compensation” for the year
preceding the calendar year in which the Change in Control of Cedar Fair
occurred, less one United States dollar (US $1.00); and payment shall be made in
a lump sum on the next regularly scheduled payroll date following the sixtieth
(60th) day after Executive’s termination; provided further that to the extent
any such termination of employment occurs pursuant to Section 5.2 (Disability),
monetary payments actually received by the Executive from a bona fide short-term
or long-term disability plan maintained by the Company shall be used to reduce
any payment made by the Company pursuant to this provision on a dollar for
dollar basis; provided that: (i) the disability plan payments qualify as
“disability pay” under Treasury Regulation
Section 31.3121(v)(2)-1(b)(4)(iv)(C) (ii) such reduction does not otherwise
affect the time of payment of such Base Salary or the provision of benefits;
(iii) the disability plan covers a substantial number of employees and, was in
effect before Executive became Disabled; and (iv) any subsequent amendment of
such plan or any change in the benefits payable under such plan results from
actions taken by an independent third party or, if taken by Cedar Fair, that
they are generally applicable to a substantial number of other employees.


c)    any Annual Cash Incentive earned with respect to a calendar year ending on
or prior to the date of such termination of employment but unpaid as of such
date, shall be payable at the same time such payment would be made if Executive
continued to be employed by the Company:
(d)    a pro-rata portion of Executive’s Annual Cash Incentive for the calendar
year in which Executive’s termination of employment occurs (determined by
multiplying the amount of such Annual Cash Incentive, which would be due for the
full calendar year by a fraction, the numerator of which is the number of days
during the calendar year of termination that Executive is employed with the
Company and the denominator of which is 365 based on actual performance and
payable at the same time that other senior executives of the Company receive
bonus payments in respect of the calendar year in which such termination occurs,
but in no event later than March 15 of the calendar year following the end of
the calendar year to which such Annual Cash Incentive relates; provided, that to
the extent Executive's Annual Cash Incentive for the calendar year in which
Executive's termination occurs (i) is intended to be "qualified
performance-based compensation" (within the meaning of Section 162(m) of the
Code (as defined in Section 12.7)), any qualitative performance criteria
applicable to such bonus relating to the potential application of "negative
discretion" in respect of such bonus shall be deemed satisfied in full and (ii)
is not intended to be "qualified performance-based compensation" (within the
meaning of Section 162(m) of the Code), any qualitative performance criteria
applicable to such bonus shall be deemed satisfied in full;
(e) subject to Executive’s timely election of continuation coverage under the
under Part 6 of Title I of the Employee Retirement Income Security Act of 1974,
as amended, and Section 4980B of the Internal Revenue Code of 1986, as amended
(“COBRA”), the Company shall pay to Executive each month an after-tax amount
equal to the monthly amount of the COBRA continuation coverage premium under the
Company’s group medical plans as in effect from time




--------------------------------------------------------------------------------

Exhibit 10.1

to time, less the amount of Executive’s portion of the premium as if Executive
were an active employee until the earliest of: (i) twelve (12) months after the
date of Executive’s termination of employment; (ii) the date Executive is no
longer eligible for benefits under COBRA; or (iii) the date Executive obtains
other employment that offers medical benefits, provided that the first payment
of any amount described in this Section 6.1(e) shall be paid following
Executive’s termination of employment as described in Section 6.6 or Section
12.7 and shall include any amounts due prior thereto; provided, further, that to
the extent any such termination occurs during the twenty-four- (24-) month
period following a Change in Control, Executive shall have the right to continue
medical and dental insurance coverage during the thirty- (30-) month period
after the date of such termination pursuant to COBRA, and from the Executive’s
termination of employment date through the end of such thirty- (30-) month
period Executive shall be required to pay the full cost of the amount for such
coverage (both employee and employer) on an after-tax basis and, if permitted
under applicable law, as determined in good faith by Cedar Fair, Cedar Fair
shall reimburse Executive for the payments on a monthly basis; and
(f)     if such termination is the result of a Termination Without Cause or
Resignation for Good Reason, then, subject to Executive executing a general
release of all claims as set forth in Section 6.6, Executive shall become fully
vested in any equity awards made under the Company’s Omnibus Incentive Plan (or
any successor plan), whether such grants were made prior to or following the
Effective Date, that are scheduled to vest within the eighteen month period
following Executive’s date of termination. Other than as set forth below in the
context of options, Executive shall receive payments on the Payment Date as
provided in the applicable award agreement as if the Executive were employed by
the Company on the relevant Payment Date. All such equity awards shall be paid
or vest pursuant to the terms of the original award agreements, but without
regard to any continuing employment requirements or proration. Options that vest
within the eighteen month post termination period will terminate thirty (30)
calendar days after the vesting date unless exercised by the Executive. Equity
awards made under the Company’s Omnibus Incentive Plan (or any successor plan),
that are scheduled to vest (in whole or in part) after the eighteen month period
following Executive’s date of termination as described above under this
paragraph (f), shall vest and be paid only in accordance with the terms of the
applicable award and the terms of the Omnibus Incentive Plan (or any successor
plan).
(g)     Facility of Payments in the Event of Death After Termination of
Employment. Severance payments (made by reason of terminations without Cause,
for Disability, Resignation for Good Reason, and after a Change in Control)
which have not yet commenced (i.e., because of the six month waiting period), or
which have commenced, but are unpaid at death of Executive (i.e., during months
six to twelve months after termination), will be paid to Executive’s designated
beneficiary or legal representative, as applicable; and,


(h) Other Accrued Amounts. All other accrued amounts or accrued benefits due to
Executive in accordance with the Company’s benefit plans, programs or policies
(other than severance).
6.2    Termination due to Death. Upon the termination of Executive’s employment
due to Executive’s death pursuant to Section 5.1, subject to Section 6.6 hereof,
Executive or Executive’s legal representatives shall be entitled to receive the
payments and benefits described




--------------------------------------------------------------------------------

Exhibit 10.1

under Sections 6.1(a), (c), (d),and (h) hereof. In addition subject to
Executive’s spouse and eligible dependents timely election of continuation
coverage under the COBRA, the Company shall pay to Executive’s spouse and
eligible dependents each month an after-tax amount equal to the monthly amount
of the COBRA continuation coverage premium under the Company’s group medical
plans as in effect from time to time, less the amount of Executive’s portion of
the premium as if Executive were an active employee for a period of up to twelve
(12) months after the date of Executive’s death, if permitted under applicable
law as determined in good faith by Cedar Fair.
6.3    Company Non-renewal Following Expiration of Employment Period.
(a) If Executive submits timely notice of his intent not to renew as provided
under Section 1, his employment with the Company will terminate immediately
following the expiration of the Employment Period and Executive will be entitled
only to those benefits or payments provided under Section 6.1(a), (c) and (h) or
pursuant to relevant law or plan provisions.
(b) If the Company submits timely notice of its intent not to renew as provided
under Section 1 and Executive chooses to terminate his employment immediately
following the Employment Period, subject to Section 6.6 and Section 12.7 hereof,
Executive shall be entitled to receive the payments and benefits described under
Sections 6.1(a), (b) (c), (e), (f),(g) & (h); provided that, subject to Section
6.6 and Section 12.7, the first payment shall be made on the next regularly
scheduled payroll date following the sixtieth (60th) day after Executive’s
termination and shall include payment of any amounts that would otherwise be due
prior thereto.
(c) If the Executive continues his employment without a New Agreement following
the expiration of the Employment Period, such employment will be at will
consistent with Section 1.
6.4    Termination for Any Other Reason. Upon the termination of Executive’s
employment for any reason not otherwise covered in Sections 6.1, 6.2 and 6.3
hereof, Executive or Executive’s legal representatives shall be entitled to
receive the payments and benefits described under Sections 6.1(a), (c), and (h)
hereof.
6.5    Certain Definitions. For purposes of this Agreement,
(a)    “Cause” shall mean:
(i)Executive’s willful and continued failure to perform his duties hereunder or
to follow the lawful direction of the CEO or the Board or a material breach of
fiduciary duty after written notice specifying the failure or breach;
(ii)theft, fraud, or dishonesty with regard to the Company or in connection with
Executive’s duties;
(iii)Executive’s indictment for, conviction of (or pleading guilty or nolo
contendere to) a felony or any lesser offense involving fraud, or moral
turpitude;
(iv)material violation of the Company’s Code of Conduct or similar written
policies after written notice specifying the failure or breach;




--------------------------------------------------------------------------------

Exhibit 10.1



(v)willful misconduct unrelated to the Company having, or likely to have, a
material negative impact on the Company (economically or its reputation) after
written notice specifying the failure or breach;
(vi)an act of gross negligence or willful misconduct by the Executive that
relates to the affairs of the Company;
(vii)material breach by Executive of any provisions of this Agreement;
(viii)a final, non-appealable determination by a court or other governmental
body of competent jurisdiction that a material violation by the Executive of
federal or state securities laws has occurred; or
(ix)as provided in Section 12.1 hereof.
(b)    “Change in Control” shall mean a “change in the ownership” of the
Company, a “change in effective control” of the Company, or a “change in the
ownership of a substantial portion of the assets” of the Company under Treasury
Regulations § 1.409A-3(i)(5), or any successor provision.
(c)    “Good Reason” shall mean, without Executive’s express consent:
(i)    any material diminution in Executive’s responsibilities, authorities or
duties;
(ii)    any material reduction in (x) Executive’s Base Salary or (y) target
Incentive Compensation opportunity (except in the event of an across the board
reduction in Base Salary or Incentive Compensation opportunity applicable to
substantially all senior executives of the Company);
(iii)    a forced relocation of Executive’s place of employment by the greater
of seventy (70) miles or, if greater, the distance constituting a “material
change in the geographic location” of Executive’s place of employment within the
meaning of Code Section 409A (as defined in Section 12.7); or
(iv)    a material breach of this Agreement by the Company;
provided, however, that no event described in clause (i), (ii), or (iii) shall
constitute Good Reason unless (A) Executive has given the Company written notice
of the termination, setting forth the conduct of the Company that is alleged to
constitute Good Reason, within sixty (60) days of the first date on which
Executive has knowledge of such conduct, and (B) Executive has provided the
Company at least thirty (30) days following the date on which such notice is
provided to cure such conduct and the Company has failed to do so. Failing such
cure, a termination of employment by Executive for Good Reason shall be
effective on the day following the expiration of such cure period.
(d)“Noncompetition Period” shall mean during Executive’s employment and during
the twelve- (12-) month period following such termination of employment
regardless of




--------------------------------------------------------------------------------

Exhibit 10.1

reason, plus during any additional period in which Executive receives severance
payments from the Company pursuant to Section 6.1(b) or 6.1(f) hereof.
(e)“Cash Compensation” shall mean, with respect to any calendar year, as (i) the
total salary payable in such calendar year, (ii) the target Annual Cash
Incentive compensation with respect to such calendar year, notwithstanding the
fact that a portion of such bonuses may be paid to the Executive by March 15 of
the following calendar year in compliance with the short-term deferral rule
under Code Section 409A (as defined in Section 12.7), and (iii) respect to any
multi-year cash bonuses, the amount actually paid in such calendar year. For the
avoidance of doubt, the term Cash Compensation does not include payments or
benefits to the Executive under any employee benefit or fringe benefit plan,
program, or arrangement or awards or payments under the Cedar Fair, L.P. Amended
and Restated Senior Management Long-Term Incentive Compensation Plan, the Cedar
Fair, L.P. Amended and Restated 2000 Equity Incentive Plan, or the Cedar Fair,
L.P. Amended and Restated Supplemental Retirement Program, as such plans,
programs, or arrangements currently exist or are hereafter amended.
6.6 Conditions to Payment. All payments and benefits due to Executive under this
Section 6 which are not otherwise required by law shall be payable only if
Executive (or Executive’s beneficiary or estate) delivers to the Company and
does not revoke (under the terms of applicable law) a general release of all
claims in the form attached hereto as Exhibit A, provided that if necessary,
such general release may be updated and revised to comply with applicable law to
achieve its intent. Such general release shall be executed and delivered (and no
longer subject to revocation) within sixty (60) days following termination and
provided further that if the sixty- (60-) day period begins in one calendar year
and ends in a second calendar year, payments shall always be made in the second
calendar year. Failure to timely execute and return such release or revocation
thereof shall be a waiver by Executive of Executive’s right to severance (which,
for the avoidance of doubt, shall not include any amounts described in Sections
6.1(a), (c) and (h) hereof). In addition, severance shall be conditioned on
Executive’s compliance with Section 8 hereof as provided in Section 9 below.
6.7    No Other Severance. Executive hereby acknowledges and agrees that, other
than the severance payments described in this Section 6, upon termination of
employment Executive shall not be entitled to any other severance under any
Company benefit plan or severance policy generally available to the Company’s
employees or otherwise.
7.    Reimbursement of Expenses. Subject to Section 6.6 and Section 12.7, the
Company shall reimburse Executive for reasonable and necessary expenses actually
incurred by Executive directly in connection with the business and affairs of
the Company and the performance of Executive’s duties hereunder upon
presentation of proper receipts or other proof of expenditure and in accordance
with the guidelines and limitations established by the Company under the
Company’s Travel and Entertainment Policy as in effect from time to time;
provided, that Executive shall present all such proper receipts or other proof
of expenditure promptly following the date the expense was incurred, but in no
event later than one week after the date the expense was incurred, and
reimbursement shall be made promptly thereafter.  When traveling for Company
business, Executive shall be subject to Company travel policies, including,
without limitation, the Company’s Travel and Entertainment Policy, in effect
from time to time.




--------------------------------------------------------------------------------

Exhibit 10.1

  
8.    Restrictions on Activities of Executive.
8.1    Confidentiality
(a)    Executive acknowledges that it is the policy of the Company to maintain
as secret and confidential all “Confidential Information” (as defined herein).
The parties hereto recognize that the services to be performed by Executive
pursuant to this Agreement are special and unique, and that by reason of his
employment by the Company after the Effective Date, Executive will acquire, or
may have acquired, Confidential Information. Executive recognizes that all such
Confidential Information is and shall remain the sole property of the Company,
free of any rights of Executive, and acknowledges that the Company has a vested
interest in assuring that all such Confidential Information remains secret and
confidential. Therefore, in consideration of Executive’s employment with the
Company pursuant to this Agreement, Executive agrees that at all times from and
after the Effective Date, he will not, directly or indirectly, disclose to any
person, firm, company or other entity (other than the Company) any Confidential
Information, except as specifically required in the performance of his duties
hereunder, without the prior written consent of the Company, except to the
extent that (i) any such Confidential Information becomes generally available to
the public, other than as a result of a breach by Executive of this Section 8.1
or by any other executive officer of the Company subject to confidentiality
obligations, or (ii) any such Confidential Information becomes available to
Executive on a non-confidential basis from a source other than the Company, or
its executive officers or advisors; provided, that such source is not known by
Executive to be bound by a confidentiality agreement with, or other obligation
of secrecy to, the Company or another party. In addition, it shall not be a
breach of the confidentiality obligations hereof if Executive is required by law
to disclose any Confidential Information; provided, that in such case, Executive
shall (x) give the Company the earliest notice possible that such disclosure is
or may be required and (y) cooperate with the Company, at the Company’s expense,
in protecting to the maximum extent legally permitted, the confidential or
proprietary nature of the Confidential Information which must be so disclosed.
The obligations of Executive under this Section 8.1 shall survive any
termination of this Agreement. During the Employment Period Executive shall
exercise all due and diligent precautions to protect the integrity of the
business plans, customer lists, statistical data and compilation, agreements,
contracts, manuals or other documents of the Company which embody the
Confidential Information, and upon the expiration or the termination of the
Employment Period, Executive agrees that all Confidential Information in his
possession, directly or indirectly, that is in writing or other tangible form
(together with all duplicates thereof) will forthwith be returned to the Company
and will not be retained by Executive or furnished to any person, either by
sample, facsimile film, audio or video cassette, electronic data, verbal
communication or any other means of communication. Executive agrees that the
provisions of this Section 8.1 are reasonably necessary to protect the
proprietary rights of the Company in the Confidential Information and its trade
secrets, goodwill and reputation.
(b)    For purposes hereof, the term “Confidential Information” means all
information developed or used by the Company relating to the “Business” (as
herein defined), operations, employees, customers, suppliers and distributors of
the Company, including, but not limited to, customer lists, purchase orders,
financial data, pricing information and price lists, business plans and market
strategies and arrangements and any strategic plan, all books, records, manuals,
advertising materials, catalogues, correspondence, mailing lists, production
data, sales




--------------------------------------------------------------------------------

Exhibit 10.1

materials and records, purchasing materials and records, personnel records,
quality control records and procedures included in or relating to the Business
or any of the assets of the Company and all trademarks, copyrights and patents,
and applications therefore, all trade secrets, inventions, processes,
procedures, research records, market surveys and marketing know-how and other
technical papers. The term “Confidential Information” also includes any other
information heretofore or hereafter acquired by the Company and deemed by it to
be confidential. For purposes of this Agreement, the term “Business” shall mean:
(i) the business of amusement and water parks; (ii) leisure theme parks; (iii)
any other business engaged in or being developed (including production of
materials used in the Company’s businesses) by the Company, or being considered
by the Company, at the time of Executive’s termination, in each case, to the
extent such business is primarily related to the business of amusement and water
parks or leisure theme parks; and (iv) any joint venture, partnership or agency
arrangements relating to the businesses described in (b)(i) through (iii) above
provided that, in determining when an entity is in a “Business”, the Board will
not act unreasonably in making such determination.
8.2    Non-Competition.
(a)    Executive agrees that, during the Noncompetition Period, Executive will
not:
directly or indirectly, own, manage, operate, control or participate in the
ownership, management or control of, or be connected as an officer, employee,
partner, consultant, contractor, director, or otherwise with, or have any
financial interest in, or aid, consult, advise, or assist anyone else in the
conduct of, any entity or business:         
(x) in which ten percent (10%) or more of whose annual revenues are derived from
a Business as defined above; and
(y) which conducts business in any locality or region of the United States or
Ontario, Canada (whether or not such competing entity or business is physically
located in the United States or Canada), or any other area where Business is
being conducted by the Company on the date Executive’s employment is terminated
hereunder or in each and every area where the Company intends to conduct such
Business as it expresses such intent in the written strategic plan developed by
the Company as of the date Executive’s employment is terminated hereunder; and
(i)either personally or by his agent or by letters, circulars or advertisements,
and whether for himself or on behalf of any other person, company, firm or other
entity, except in his capacity as an executive of the Company, canvass or
solicit, or enter into or effect (or cause or authorize to be solicited, entered
into, or effected), directly or indirectly, for or on behalf of himself or any
other person, any business relating to the services of the type provided by, or
orders for business or services similar to those provided by, the Company from
any person, company, firm, or other entity who is, or has at any time within two
(2) years prior to the date of such action been, a customer or supplier of the
Company; provided that the restrictions of Section 8.2(a)(i)(y) above shall also
apply to any person, company, firm, or other




--------------------------------------------------------------------------------

Exhibit 10.1

entity with whom the Company is specifically seeking to develop a relationship
as a customer or supplier of the Company at the date of such action.


Notwithstanding the forgoing, Executive’s ownership of securities of a public
company engaged in competition with the Company not in excess of five percent
(5%) of any class of such securities shall not be considered a breach of the
covenants set forth in this Section 8.1(a).
(b)    Executive agrees that, at all times from after the Effective Date,
Executive will not, either personally or by his agent or by letters, circulars
or advertisements, and whether for himself or on behalf of any other person,
company, firm, or other entity, except in his capacity as an executive of the
Company:
(i)    seek to persuade any employee of the Company to discontinue his or her
status or employment therewith or to become employed in a business or activities
likely to be competitive with the Business; or
(ii)solicit or employ any such person at any time within twelve (12) months
following the date of cessation of employment of such person with the Company,
in any locality or region of the United States or Canada and in each and every
other area where the Company conducts its Business;
(iii)

provided; however, that the restrictions set forth in this Section 8.2(b) shall
cease upon the expiration of the Noncompetition Period.
8.3    Assignment of Inventions.
(a)    Executive agrees that during employment with the Company, any and all
inventions, discoveries, innovations, writings, domain names, improvements,
trade secrets, designs, drawings, formulas, business processes, secret processes
and know-how, whether or not patentable or a copyright or trademark, which
Executive may create, conceive, develop or make, either alone or in conjunction
with others and related or in any way connected with the Company’s strategic
plans, products, processes or apparatus or the Business (collectively,
“Inventions”), shall be fully and promptly disclosed to the Company and shall be
the sole and exclusive property of the Company as against Executive or any of
Executive’s assignees. Regardless of the status of Executive’s employment by the
Company, Executive and Executive’s heirs, assigns and representatives shall
promptly assign to the Company any and all right, title and interest in and to
such Inventions made during employment with the Company.
(b)    Whether during or after the Employment Period, Executive further agrees
to execute and acknowledge all papers and to do, at the Company’s expense, any
and all other things necessary for or incident to the applying for, obtaining
and maintaining of such letters patent, copyrights, trademarks or other
intellectual property rights, as the case may be, and to execute, on request,
all papers necessary to assign and transfer such Inventions, copyrights,
patents, patent applications and other intellectual property rights to the
Company and its successors and assigns. In the event that the Company is unable,
after reasonable efforts and, in any event, after ten (10) business days, to
secure Executive’s signature on a written assignment to the Company, of any
application for letters patent, trademark registration or to any common law or
statutory copyright or other property right therein, whether because of
Executive’s




--------------------------------------------------------------------------------

Exhibit 10.1

physical or mental incapacity, or for any other reason whatsoever, Executive
irrevocably designates and appoints the Secretary of the Company as Executive’s
attorney‑in‑fact to act on Executive’s behalf to execute and file any such
applications and to do all lawfully permitted acts to further the prosecution or
issuance of such assignments, letters patent, copyright or trademark.
8.4    Return of Company Property. Within ten (10) days following the date of
any termination of Executive’s employment, Executive or Executive’s personal
representative shall return all property of the Company in Executive’s
possession, including but not limited to all Company-owned computer equipment
(hardware and software), telephones, facsimile machines, smart phones, cell
phones, tablet computer and other communication devices, credit cards, office
keys, security access cards, badges, identification cards and all copies
(including drafts) of any documentation or information (however stored) relating
to the Business, the Company’s customers and clients or its prospective
customers and clients. Anything to the contrary notwithstanding, Executive shall
be entitled to retain (i) personal papers and other materials of a personal
nature, provided that such papers or materials do not include Confidential
Information, (ii) information showing Executive’s compensation or relating to
reimbursement of expenses, and (iii) copies of plans, programs and agreements
relating to Executive’s employment, or termination thereof, with the Company
which he received in Executive’s capacity as a participant.
8.5    Resignation as an Officer and Director. Upon any termination of
Executive’s employment, Executive shall be deemed to have resigned, to the
extent applicable as an officer of the Company, a member of the board of
directors or similar body of any of Cedar Fair, L.P.’s Affiliates and as a
fiduciary of any Company benefit plan. On or immediately following the date of
any termination of Executive’s employment, Executive shall confirm the foregoing
by submitting to the Company in writing a confirmation of Executive’s
resignation(s).
8.6    Cooperation. During and following the Employment Period, Executive shall
give Executive’s assistance and cooperation willingly, upon reasonable advance
notice (which shall include due regard to the extent reasonably feasible for
Executive’s employment obligations and prior commitments), in any matter
relating to Executive’s position with the Company, or Executive’s knowledge as a
result thereof as the Company may reasonably request, including Executive’s
attendance and truthful testimony where deemed appropriate by the Company, with
respect to any investigation or the Company’s defense or prosecution of any
existing or future claims or litigations or other proceeding relating to matters
in which he was involved or had knowledge by virtue of Executive’s employment
with the Company. The Company will reimburse Executive for reasonable
out-of-pocket travel costs and expenses incurred by him (in accordance with
Company policy) as a result of providing such assistance, upon the submission of
the appropriate documentation to the Company.
8.7    Non-Disparagement. During his employment with the Company and at any time
thereafter, Executive agrees not to disparage or encourage or induce others to
disparage the Company, any of its respective employees that were employed during
Executive’s employment with the Company or any of its respective past and
present, officers, directors, products or services (the “Company Parties”). For
purposes of this Section 8.7, the term “disparage” includes, without limitation,
comments or statements to the press, to the Company’s employees or to any
individual or entity with whom the Company has a business relationship
(including,




--------------------------------------------------------------------------------

Exhibit 10.1

without limitation, any vendor, supplier, customer or distributor), or any
public statement, that in each case is intended to, or can be reasonably
expected to, materially damage any of the Company Parties. Notwithstanding the
foregoing, nothing in this Section 8.7 shall prevent Executive from making any
truthful statement to the extent, but only to the extent (A) necessary with
respect to any litigation, arbitration or mediation involving this Agreement,
including, but not limited to, the enforcement of this Agreement, in the forum
in which such litigation, arbitration or mediation properly takes place or (B)
required by law, legal process or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with
apparent jurisdiction over Executive.
8.8    Tolling. In the event of any violation of the provisions of this Section
8, Executive acknowledges and agrees that the post-termination restrictions
contained in this Section 8 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.
8.9    Survival. This Section 8 and any pertinent definitions of terms contained
elsewhere in this Agreement shall survive any termination or expiration of this
Agreement or employment of Executive.


9.    Remedies; Scope.
9.1    It is specifically understood and agreed that any breach of the
provisions of Section 8 of this Agreement is likely to result in irreparable
injury to the Company and that the remedy at law alone will be an inadequate
remedy for such breach, and that in addition to any other remedy it may have in
the event of a breach or threatened breach of Section 8 above, the Company shall
be entitled to enforce the specific performance of this Agreement by Executive
and to seek both temporary and permanent injunctive relief (to the extent
permitted by law) without bond and without liability should such relief be
denied, modified or violated. Furthermore, in the event of any breach of the
provisions of Section 8.2 above or a material and willful breach of any other
provision in Section 8 above (the “Forfeiture Criteria”), the Company shall be
entitled to cease making any severance payments being made hereunder, and in the
event of a final, non-appealable determination by a federal or state court of
competent jurisdiction that a breach of any provision of Section 8 above has
occurred, if such breach of Section 8 above satisfies the Forfeiture Criteria
and occurs while Executive is receiving severance payments in accordance with
Section 6 above (regardless whether the Company discovers such breach during
such period of severance payment or anytime thereafter), the Company shall be
entitled to recover any severance payments made to Executive.
9.2    Scope. Executive has carefully considered the nature and extent of the
restrictions upon Executive and the rights and remedies conferred upon the
Company under Section 8 and Section 9.1, and hereby acknowledges and agrees that
the same are reasonable and necessary in time and territory, are intended to
eliminate competition which otherwise would be unfair to the Company, do not
stifle the inherent skill and experience of Executive, would not operate as a
bar to Executive’s sole means of support, are fully required to protect the
business




--------------------------------------------------------------------------------

Exhibit 10.1

interests of the Company, and do not confer a benefit upon the Company
disproportionate to the detriment to Executive.
10.    Severable Provisions. The provisions of this Agreement are severable and
the invalidity of any one or more provisions shall not affect the validity of
any other provision. In the event that a court of competent jurisdiction shall
determine that any provision of this Agreement or the application thereof is
unenforceable in whole or in part because of the duration or scope thereof, the
parties hereto agree that said court in making such determination shall have the
power to reduce the duration and scope of such provision to the extent necessary
to make it enforceable, and that the Agreement in its reduced form shall be
valid and enforceable to the full extent permitted by law.
11.    Notices. All notices hereunder, to be effective, shall be in writing and
shall be deemed effective when delivered by hand or mailed by (a) certified
mail, postage and fees prepaid, or (b) nationally recognized overnight express
mail service, as follows:
If to the Company:     One Cedar Point Drive
Sandusky, Ohio 44870-5259
Attn: General Counsel
        
If to Executive:     The last address shown on records of the Company


or to such other address as a party may notify the other pursuant to a notice
given in accordance with this Section 11.
12.    Miscellaneous.
12.1    Executive Representation. Executive hereby represents to the Company
that the execution and delivery of this Agreement by Executive and the Company
and the performance by Executive of Executive’s duties hereunder shall not
constitute a breach of, or otherwise contravene, or be prevented, interfered
with or hindered by, the terms of any employment agreement or other agreement or
policy to which Executive is a party or otherwise bound, and further that
Executive is not subject to any limitation on his activities on behalf of the
Company as a result of agreements into which Executive has entered except for
obligations of confidentiality with former employers. To the extent this
representation and warranty is not true and accurate, it shall be treated as a
Cause event and the Company may terminate Executive for Cause or not permit
Executive to continue employment.






12.2    No Mitigation; Offset.




--------------------------------------------------------------------------------

Exhibit 10.1



(a)    No Mitigation. In the event of any termination of Executive’s employment
hereunder, Executive shall be under no obligation to seek other employment or
otherwise mitigate the obligations of the Company under this Agreement.
(b)    Offset. To the extent that following Executive’s termination of
employment with the Company, Executive becomes employed by or provides
consultation services to any natural person, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, governmental entity, or other entity or organization
(each, a “Person”) during any period, if any, in which the Company may be
obligated, pursuant to Section 6.3 of this Agreement, to pay or provide to
Executive compensation or benefits following such termination of employment,
(i)    Executive shall immediately notify the Company of any Person for whom
Executive works or provides services;
(ii)    Executive shall promptly provide to the Company copies of all pay
statements (or similar statements) received from any such Person, or, if no such
statements are available, a true, correct and complete description of any
payments Executive is receiving; and
(iii)    in addition to any other rights the Company may have pursuant to the
terms of this Agreement or otherwise, the Company shall be entitled to offset
any compensation or benefits, if any, which the Company may be obligated,
pursuant to Section 6.3 of this Agreement, to pay or provide to Executive
following such termination of employment by the compensation, consultant’s
and/or other fees (excluding any such fees received by Executive in connection
with his participation on the board of directors of any Person in which
Executive is a member of such Person's board of directors as of immediately
prior to his termination of employment with the Company) being paid to Executive
during the same period; provided, that any such offset shall, in each case, be
applied to the next dollars due to Executive from the Company during the
applicable period and provided further that such offset is permitted under Code
Section 409A and other applicable law.
12.3    Entire Agreement; Amendment. Except as otherwise expressly provided
herein and as further set forth in the grant agreement of any equity awards,
this Agreement constitutes the entire Agreement between the parties hereto with
regard to the subject matter hereof, superseding all prior understandings, term
sheets and agreements, whether written or oral. This Agreement may not be
amended or revised except by a writing signed by the parties.
12.4    Assignment and Transfer. The provisions of this Agreement shall be
binding on and shall inure to the benefit of the Company and any successor in
interest to the Company who acquires all or substantially all of the Company’s
assets. Neither this Agreement nor any of the rights, duties or obligations of
Executive shall be assignable by Executive, nor shall any of the payments
required or permitted to be made to Executive by this Agreement be encumbered,
transferred or in any way anticipated, except as required by applicable laws.
All rights of Executive under this Agreement shall inure to the benefit of and
be enforceable by Executive’s personal or legal representatives, estates,
executors, administrators, heirs and beneficiaries.




--------------------------------------------------------------------------------

Exhibit 10.1



12.5    Waiver of Breach. A waiver by either party of any breach of any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any other or subsequent breach by the other party.
12.6    Reporting and Withholding. The Company shall be entitled to report all
income and withhold from any amounts to be paid or benefits provided to
Executive hereunder any federal, state, local or foreign income tax withholding,
FICA contributions, Medicare contributions, or other taxes, charges or
deductions which it is from time to time required to withhold or that Executive
has authorized the Company to withhold. The Company shall be entitled to rely on
an opinion of counsel if any question as to the amount or requirement of any
such withholding shall arise.
12.7    Code Section 409A. Notwithstanding anything to the contrary contained in
this Agreement:
(a)    The parties agree that this Agreement shall be interpreted to comply with
or, to the extent possible, be exempt from Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and the regulations and guidance
promulgated thereunder to the extent applicable (collectively “Code Section
409A”), and all provisions of this Agreement shall be construed in a manner
consistent with the requirements for avoiding taxes or penalties under Code
Section 409A. Except to the extent attributable to a breach of this Agreement by
the Company, in no event whatsoever will the Company be liable for any
additional tax, interest or penalties that may be imposed on Executive under
Code Section 409A or any damages for failing to comply with Code Section 409A.
(b)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits considered “nonqualified deferred compensation” under Code
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is considered nonqualified deferred compensation under Code
Section 409A payable on account of a “separation from service,” if no exemption
or exclusion from Section 409 (A) is determined to apply, such payment or
benefit shall not be made or provided until the date which is the earlier of (i)
the expiration of the six (6)-month period measured from the date of such
“separation from service” of Executive, and (ii) the date of Executive’s death
(the “Delay Period”). Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this Section 12.7(b) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed on the first business day following the
expiration of the Delay Period to Executive in a lump sum with interest at the
prime rate during the Delay Period, and any remaining payments and benefits due
under this Agreement shall be paid or provided in accordance with the normal
payment dates and in the normal payment forms specified for them herein.




--------------------------------------------------------------------------------

Exhibit 10.1



(c)    With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Code Section
409A, (i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits, to be provided in any other taxable year, provided that this clause
(ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Internal Revenue Code Section 105(b) solely because such
expenses are subject to a limit related to the period the arrangement is in
effect and (iii) such payments shall be made on or before the last day of
Executive’s taxable year following the taxable year in which the expense
occurred.
(d)    For purposes of Code Section 409A, Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company, unless provided otherwise herein.
12.8    Arbitration.
(a)    Executive and Cedar Fair agree that, except as provided in Section
12.8(h) below, any dispute, claim, or controversy between them, including
without limitation disputes, claims, or controversies arising out of or relating
to this Agreement or Executive’s employment with Cedar Fair or the termination
of that employment, shall be settled exclusively by final and binding
arbitration. Judgment upon the award of the arbitrators may be entered and
enforced in any federal or state court having jurisdiction over the parties.
Executive and Cedar Fair expressly acknowledge that this agreement to arbitrate
applies without limitation to any disputes, claims or controversies between
them, including without limitation claims of unlawful discrimination (including
without limitation claims under Title VII, the Age Discrimination in Employment
Act, the Americans with Disabilities Act and all amendments to those statutes,
as well as state anti-discrimination statutes), harassment, whistleblowing,
retaliation, wrongful discharge, constructive discharge, claims related to the
payment of wages or benefits, contract claims, and tort claims under federal,
state, or local law, whether created by statute or the common law. By agreeing
to submit any and all claims to arbitration (except as set forth in Section
12.8(h) below), Executive and Cedar Fair expressly waive any right that they may
have to resolve any disputes, claims, or controversies through any other means,
including a jury trial or bench trial.
(b)    The arbitration shall be conducted by a panel of three (3) arbitrators in
accordance with the Employment Arbitration Rules of the American Arbitration
Association (“AAA”) except as provided in this Agreement. Within twenty (20)
days after notice from one party to the other of the notifying party’s election
to arbitrate, each party shall select one (1) arbitrator. Within twenty (20)
days after the selection of the two (2) arbitrators by the parties, said
arbitrators shall in turn select a third arbitrator. If the two (2) arbitrators
cannot agree upon the selection of a third arbitrator, the parties agree that
the third arbitrator shall be appointed by the AAA in accordance with AAA’s
arbitrator selection procedures, including the provision of a list of potential
arbitrators to both parties. Each member of the panel shall be a lawyer admitted
to practice law for a minimum of 15 years.




--------------------------------------------------------------------------------

Exhibit 10.1

  
(c)    Executive and Cedar Fair waive their right to file any arbitration on a
class or collective basis; both Executive and Cedar Fair agree to file any
arbitration only on an individual basis and agree not to file any arbitration as
a representative of any class or group of others. Therefore, neither Executive
nor Cedar Fair will seek to certify a class or collective arbitration or
otherwise seek to proceed in arbitration on a representative basis, and the
arbitrators shall have no authority to conduct a proceeding as a class or
collective action or to award any relief to a class of employees. Nor shall
Executive or Cedar Fair participate in any class or collective action involving
claims covered by this Agreement, but instead shall arbitrate all claims covered
by this Agreement on an individual basis.
(d)    The arbitration panel shall have authority to award any remedy or relief
that an Ohio or federal court in Ohio could grant in conformity with applicable
law on the basis of the claims actually made in the arbitration. The arbitration
panel shall not have the authority either to abridge or change substantive
rights available under existing law. Notwithstanding the above, any remedy for
an alleged breach of the Agreement, wrongful discharge, or constructive
discharge, or claims related to compensation and benefits will be governed
solely by the applicable provisions of this Agreement, with no right to
compensatory, punitive, or equitable relief. Further notwithstanding the
foregoing, given the nature of Executive’s position with Cedar Fair, the
arbitrator shall not have the authority to order reinstatement, and Executive
waives any right to reinstatement to the full extent permitted by law.
(e)    The arbitrator may award attorneys’ fees and costs to the extent
authorized by statute. The arbitration panel shall issue a written award listing
the issues submitted by the parties, together with a succinct explanation of the
manner in which the panel resolved the issues. The costs of the arbitration
panel shall be borne by the parties in accordance with the Employment
Arbitration Rules of the AAA.
(f)All arbitration proceedings, including the arbitration panel’s decision and
award, shall be confidential. Neither party shall disclose any information or
evidence adduced by the other in the arbitration proceedings, or the panel’s
award except (i) to the extent that the parties agree otherwise in writing; (ii)
as necessary in any subsequent proceedings between the parties, such as to
enforce the arbitration award; or (iii) as otherwise compelled by law.
(g)The terms of this arbitration Agreement are severable. The invalidity or
unenforceability of any provisions herein shall not affect the application of
any other provisions. This Agreement to arbitrate shall be governed by the
Federal Arbitration Act. The claims, disputes, and controversies submitted to
arbitration will be governed by Ohio law and applicable federal law. The
arbitrators shall have exclusive jurisdiction to decide questions concerning the
interpretation and enforceability of this Agreement to arbitrate, including but
not limited to questions of whether the parties have agreed to arbitrate a
particular claim, whether a binding contract to arbitrate has been entered into,
and whether the Agreement to arbitrate is unconscionable or otherwise
unenforceable; provided however, that it is agreed that the arbitrators shall
have no authority to decide any questions as to whether the waiver of class and
collective actions is valid or enforceable and all questions of the validity or
enforceability of the waiver shall be decided by a court, not the arbitrators,
and the court shall stay any arbitration that




--------------------------------------------------------------------------------

Exhibit 10.1

purports to proceed as a class or collective action or where the claimant in the
arbitration seeks to otherwise act in a representative capacity.
(h)     The parties agree and acknowledge that the promises and agreements set
forth in Sections 8.1 (Confidentiality) and 8.2 (Non-Competition) of this
Agreement shall not be subject to the arbitration provisions set forth in this
Section 12.8, but rather such claims may be brought in any federal or state
court of competent jurisdiction. This Agreement to arbitrate does not apply to
claims arising under federal statutes that prohibit pre-dispute arbitration
agreements. This Agreement to arbitrate does not preclude Executive from filing
a claim or charge with a governmental administrative agency, such as the
National Labor Relations Board, the Department of Labor, and the Equal
Employment Opportunity Commission, or from filing a workers’ compensation or
unemployment compensation claim in a statutorily-specified forum.
12.9     Code Section 280G. Anything in this Agreement to the contrary
notwithstanding, Executive and Cedar Fair agree that in no event shall the
present value of all payments, distributions and benefits provided to Executive
or for Executive’s benefit pursuant to the terms of this Agreement or otherwise
which constitute a “parachute payment” when aggregated with other payments,
distributions, and benefits which constitute “parachute payments,” exceed two
hundred ninety-nine percent (299%) of Executive’s “base amount.” As used herein,
“parachute payment” has the meaning ascribed to it in Section 280G(b)(2) of the
Code, without regard to Code Section 280G(b)(2)(A)(ii); and “base amount” has
the meaning ascribed to it in Code Section 280G and the regulations thereunder.
If the “present value” as defined in Code Sections 280G (d) (4) and 1274(b) (2),
of such aggregate “parachute payments” exceeds the 299% limitation set forth
herein, such payments, distributions and benefits shall be reduced by Cedar Fair
in accordance with the order of priority set forth below so that such reduced
amount will result in no portion of the payments, distributions and benefits
being subject to excise tax. Such payments, distributions and benefits will be
reduced by Cedar Fair in accordance with the following order of priority (A)
reduction of cash payments; (B) cancellation of accelerated vesting of unit
awards; and (C) reduction of employee benefits. If acceleration of vesting of
unit award compensation is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of the Executive's unit
awards.


12.10    Indemnification; Liability Insurance. To the extent provided in the
Company’s Code of Regulations and Certificate of Incorporation, the Company
shall indemnify Executive for losses or damages incurred by Executive as a
result of all causes of action arising from Executive's performance of duties
for the benefit of the Company, whether or not the claim is asserted during the
Employment Period. Executive shall be provided with the same level of directors
and officers liability insurance coverage provided to other directors and
officers of the Company on the same terms and conditions applicable to such
other directors and officers.
12.11    Governing Law. This Agreement shall be construed under and enforced in
accordance with the laws of the State of Ohio, without regard to the conflicts
of law provisions thereof.




--------------------------------------------------------------------------------

Exhibit 10.1

  
12.12    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and shall have the same
effect as if the signatures hereto and thereto were on the same instrument.
12.13    Compliance with Dodd-Frank. The Company and the Executive acknowledge
and agree that it is the intent of both parties that this Agreement comply with
all applicable laws, including, without limitation, the Dodd-Frank Wall Street
Reform and Consumer Protection Act.  In accordance with the foregoing sentence,
the Company and Executive agree to enter into any amendments to this Agreement
from time to time, as may be necessary to comply with all applicable laws,
including, without limitation, any incentive compensation policy established
from time to time by the Company to comply with Dodd-Frank Wall Street Reform
and Consumer Protection Act.
    
[Remainder of Page Intentionally Left Blank]




--------------------------------------------------------------------------------

Exhibit 10.1





IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
Cedar Fair, L.P.


By:    _________________________________
Name:    
Title:    


Cedar Fair Management, Inc.


By:    _________________________________
Name:    
Title:    


Magnum Management Corp.


By:    _________________________________
Name:    
Title:    




EXECUTIVE




_________________________________




--------------------------------------------------------------------------------

Exhibit 10.1





Exhibit A
RELEASE AGREEMENT
This RELEASE AGREEMENT (this "Agreement") dated ________ ___, _____, is made and
entered into by and between Cedar Fair, L.P., a publicly traded Delaware limited
partnership, Cedar Fair Management, Inc., an Ohio Corporation (“Cedar Fair
Management”), Magnum Management Corporation, an Ohio corporation (“Magnum”) and
________________ (the “Employee”).
WHEREAS, Cedar Fair, L.P. is affiliated with several corporations and
partnerships including, without limitation, Cedar Fair Management and Magnum
(collectively, “Cedar Fair” or the “Company”);
WHEREAS, the Company and the Employee previously entered into an Employment
Agreement dated ____________ (the “Employment Agreement”); and
WHEREAS, the Employee’s employment with Magnum and the Company has terminated
effective _______ __, ____.
NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Employment Agreement, the Company and the Employee agree as
follows:
1.
General Release and Waiver of Claims.



a.In consideration of Employee’s right to receive the severance payments and
benefits set forth in Sections [6.1(b), (d), and (e)] References to be used in
connection with a termination without Cause or for Good Reason or as a result of
Disability. /[Sections 6.1(d) and the last sentence of 6.2 ]22 References to be
used in connection with a termination as a result of death/[Sections 6.1 (e) and
6.3(y)]33 References to be used in connection with a termination as a result of
application of Section 6.3. of the Employment Agreement, the Employee, on behalf
of himself and his heirs, executors, administrators, trustees, legal
representatives, successors and assigns (hereinafter collectively referred to
for purposes of this Section 1 as “Employee”), hereby agrees to irrevocably and
unconditionally waive, release and forever discharge the Company and its past,
present and future affiliates and related entities, parent and subsidiary
corporations, divisions, shareholders, predecessors, current, former and future
officers, directors, employees, trustees, fiduciaries, administrators,
executives, agents, representatives, successors and assigns (collectively, the
“Company Released Parties”) from any and all waivable claims, charges, demands,
sums of money, actions, rights, promises, agreements, causes of action,
obligations and liabilities of any kind or nature whatsoever, at law or in
equity, whether known or unknown, existing or contingent, suspected or
unsuspected, apparent or concealed, foreign or domestic (hereinafter
collectively referred to as “claims”) which he has now or in the future may
claim to have against any or all of the Company Released Parties based upon or
arising out of any facts, acts, conduct, omissions, transactions, occurrences,
contracts, claims, events, causes, matters or things of any conceivable kind or
character existing or occurring or claimed to exist or to have occurred prior to
the date of the Employee’s execution of this Agreement. Such claims include,
without limitation, claims arising under the Age Discrimination in Employment
Act, 29 U.S.C. § 621 et seq.; Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 2000e et seq.; the Americans with Disabilities Act of 1990, 42 U.S.C. §
12101 et seq.; the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et
seq.; the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et
seq.; the Equal Pay Act of 1963, 29 U.S.C. § 206(d); Section 806 of the
Corporate and Criminal Fraud Accountability Act of 2002, 18 U.S.C. § 1681
_________________________________ 
1 References to be used in connection with a termination without Cause or for
Good Reason or as a result of Disability.
2 References to be used in connection with a termination as a result of death
3 References to be used in connection with a termination as a result of
application of Section 6.3.




--------------------------------------------------------------------------------

Exhibit 10.1



et seq.; the Fair Credit Reporting Act, 15 U.S.C. §1681 et seq.; any other
federal, state or local statutory laws relating to employment, discrimination in
employment, termination of employment, wages, benefits or otherwise; or any
other federal, state or local constitution, statute, rule, or regulation,
including, but not limited to, any ordinance addressing fair employment
practices; any claims for employment or reemployment by the Company Released
Parties; any common law claims, including but not limited to actions in tort,
defamation and breach of contract; any claim or damage arising out of Employee’s
employment with or separation from the Company Released Parties (including a
claim for retaliation) under any common law theory or any federal, state or
local statute or ordinance not expressly referenced above; and any and all
claims for counsel fees and cost.


b.To the fullest extent permitted by law, and subject to the provisions of
Section 1.d and 1.e below, Employee represents and affirms that he has not filed
or caused to be filed on his behalf any claim for relief against any of the
Company Released Parties or any releasee and, to the best of his knowledge and
belief, no outstanding claims for relief have been filed or asserted against the
Company Released Parties or any releasee on his behalf. In the event Employee
has filed or caused to be filed on his behalf any such claim for relief, he
shall promptly withdraw and dismiss such claim with prejudice.


c.In waiving and releasing any and all waivable claims whether or not now known,
Employee understands that this means that, if he later discovers facts different
from or in addition to those facts currently known by him, or believed by him to
be true, the waivers and releases of this Agreement will remain effective in all
respects - despite such different or additional facts and his later discovery of
such facts, even if he would not have agreed to this Agreement if he had prior
knowledge of such facts.


d.Nothing in this Section 1, or elsewhere in this Agreement, prevents or
prohibits Employee from filing a claim with a government agency, such as the
U.S. Equal Employment Opportunity Commission, that is responsible for enforcing
a law on behalf of the government. However, Employee understands that, because
Employee is waiving and releasing, among other things, any and all claims for
monetary damages and any other form of personal relief (per Section 1.a above),
Employee may only seek and receive non-monetary forms of relief through any such
claim.


e.Nothing in this Section 1, or elsewhere in this Agreement, is intended as, or
shall be deemed or operate as, a release by the Employee (i) of any claims for
payments to which  the Employee is entitled under the express language of
Section 6 of the Employment Agreement, (ii) of any claims for vested benefits
(e.g., medical or 401(k) benefits) and (iii) of any right that the Employee had
immediately prior to his termination of employment to be indemnified by any
Company Released Party or to coverage under any directors and officers insurance
policy and any run-off policy thereto.


2.
No Admission of Liability. It is understood that nothing in this Agreement is to
be construed as an admission on behalf of the Company Released Parties of any
wrongdoing with respect to the Employee, any such wrongdoing being expressly
denied.



3.
Acknowledgement of Waiver and Release of Claims Under ADEA.



a.The Employee acknowledges that, pursuant to Section 1 hereof, he is agreeing
to waive and release any claims he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and that he is doing so knowingly and
voluntarily. The Employee also acknowledges that the consideration given for the
ADEA waiver and release under this Agreement is in addition to anything of value
to which the Employee was already entitled. The Employee further acknowledges
that he has been advised by the Company, as required by the ADEA, that:


i.the ADEA waiver and release contained in this Agreement does not apply to any
rights or claims that may arise after the date he signs this Agreement;






--------------------------------------------------------------------------------

Exhibit 10.1

ii.he should consult with an attorney prior to signing this Agreement (although
he may choose voluntarily not to do so);


iii.he has twenty-one (21) days within which to consider this Agreement
(although he may choose voluntarily to sign it earlier);


iv.he has seven (7) days following the date he signs this Agreement to revoke
this Agreement by delivering a written notice of such revocation to
[PERSON/ADDRESS]; and


v.this Agreement shall not become effective or enforceable until the first day
following the end of the seven-day revocation period; provided that the Employee
has signed, returned and not revoked this Agreement in accordance with the terms
hereof.


b.Nothing in this Agreement shall prevent the Employee from challenging or
seeking a determination in good faith of the validity of the ADEA waiver and
release contained in this Agreement, nor does it prevent the Employee from
filing a charge with the EEOC to enforce the ADEA, nor does it impose any
condition precedent, penalties or costs for doing so, unless specifically
authorized by federal law.


4.
Miscellaneous.



a.Governing Law. This Agreement will be governed by, and construed in accordance
with, the laws of the State of Ohio without giving effect to its conflict of
laws principles.


b.Consent to Jurisdiction. Any action by the parties hereto related to this
Agreement may be instituted in any state or federal court having proper subject
matter jurisdiction located within the State of Ohio, or in any other court in
which jurisdiction is otherwise proper. Accordingly, the Company and the
Employee irrevocably and unconditionally (a) submit to the jurisdiction of any
such court and (b) waive (i) any objection to the laying of venue of any such
action brought in such court and (ii) any claim that any such action brought in
any such court has been brought in an inconvenient forum.


c.Prior Agreements.  Unless stated otherwise expressly herein, the terms and
conditions of the Employment Agreement shall remain in full force and effect.


d.Construction. There shall be no presumption that any ambiguity in this
Agreement should be resolved in favor of one party hereto and against another
party hereto. Any controversy concerning the construction of this Agreement
shall be decided neutrally without regard to authorship.


e.Counterparts. This Agreement may be executed in any number of counterparts,
each of which so executed will be deemed to be an original, and such
counterparts will, when executed by the parties hereto, together constitute but
one agreement. Facsimile and electronic signatures shall be deemed to be the
equivalent of manually signed originals.




THE UNDERSIGNED HAVE CAREFULLY READ THE FOREGOING AGREEMENT, KNOW THE CONTENTS
THEREOF, FULLY UNDERSTAND IT, AND SIGN THE SAME AS HIS OR ITS OWN FREE ACT.


[Signature page to follow]


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day




--------------------------------------------------------------------------------

Exhibit 10.1

and year first set forth above.


Cedar Fair, L.P.


By:    _________________________________
Name:    
Title:    


Cedar Fair Management, Inc.


By:    _________________________________
Name:    
Title:    


Magnum Management Corp.


By:    _________________________________
Name:    
Title:    




EMPLOYEE


_________________________




































Signature Page to ____________________ Release Agreement




